*277The opinion of the court was delivered, November 2d 1863, by
Strong, J.
We are of opinion that under the will of William
Kinny, his daughter Nancy took an estate tail, which, by virtue of the subsequent conveyances, became an estate in fee in the plaintiff below. Manifestly the words in the will, “ but if my daughter Nancy should he called away by death, without an lawñil heir,” mean if she should die without issue, for the devise over is to her sisters. And the sisters are not to take while any issue of the first taker is in existence.
The limitation over, is therefore after an indefinite failure of issue. The case is governed by the principle laid down in EichT elberger v. Barnitz, 9 Watts 450. It is quite unlike Turner v. Fowler, 10 Watts 325, where, the gift of the particular estate was to the first takers for life, and the devise over was to take effect at a defined point of time.
Judgment affirmed.